Title: From Abigail Smith Adams to John Quincy Adams, 30 November 1812
From: Adams, Abigail Smith
To: Adams, John Quincy



my dear Son
Quincy Novbr 30th 1812

your Letters of April 30th of May 28th of June 27th a duplicate, So faint a press coppy that but little of it could be read, and your originals of July 8th and August 10th have all safely arrived, the two last upon the 19th of this Month with Letters to your Father, of nearly the Same date, but which I find he has not acknowledged in his Letter to you of this Day.
your last Letters gave us unexpected pleasure. we had despared of hearing again from you this Winter It is almost a forlorn hope to expect any communication between Us. the war between France and Russia, and America, and England leave us few chances for private correspondence. If while Peace existed, So little regard has been paid to Letters addrest to a public Minister, that they must be broken open and laid before the Lords of the Admirality, family and domestic concerns become the Subject of public investigation, there can be but little Satisfaction in writing. While Letters are demanded, and given up thus pillaged, that Blundering Irish Lord, who talks to mr Russel about “our Friends in Congress” denies the fact. If this Letter Should be destined to a similar honour, I must request Sir William, or any of their Lordships into whose hand it may fall, as we have neither Minister or Consul there to Demand it; to be so obliging as to forward it of their own accord, awakening in their own Bosoms Some natural affection of a Mother to a son, absent more than three years, whose only Solace is, in hearing from each other.
your request my dear Son, that your Children might be Sent to you, has been wholy frustrated by the war between America and England, altho in parting with them, I should have felt, that all which belonged to you, was taken away, yet yours and their Mothers Prior claim must have been yealded by me, as there is now no questions upon the Subject. I hope you will be permitted to return to us (and to your Country which needs your aid) which to Parents so far advanced in Life as your Father and I am, is a much more consolatory Idea, than taking from us the two pledges you left behind—
George has not forgotten his French. he reads it daily to your Father, and translates it. under your tuition for a few Months, or a French instructor, he would be quite Master of it—we have removed the Children to the academy in Hingham not being well Satisfied with their progress at Atkinson—we can now frequently see, and hear from them. the communication between Hingham and Quincy being much Shortned, and facilitated by the Bridge over Bents point, which was compleated a few days Since, and make the distance only five miles. they Board in the Family of the Preceptor whose attention to them out of School, will benifit them, as much as in School. he sits down with them to their Studies at home. his Name is Thimble. the Boys appear well pleased and Satisfied
your Brother will write to you. both he and his Family are well, a Blessing which they have not all enjoyd for a long time. From your Sister I heard last week. I Sent her Williams Letter’s, but She knows not of this opportunity. She was well, and her Family—
I cannot close this Letter without telling our dear English Friends, and Lord Castlereigh in particular, that Mr Madison is Reelected President, & that he may learn more Solid truths respecting America, and the Great Body of the people who compose it, from one of Cobbets Letters to the prince Regent, than from all the information from “our Friends in Congress” as he stiles them, or from the whole Essex junto. he stiles calls them Friends of peace. So is every American peace upon honorable terms, but not peace with Servile Submission he will be as much mistaken if he places any dependence upon a separation of the States. it cannot be. not in his day, nor in mine. the union of all Parties upon the Victory obtaind by the frigate Constitution, the honour confered upon Capt Hull, the true National feelings which it excited; was a Sure pledge that local feelings asside we are all Americans—
we have experienced Some dissasters. experience will I hope teach wisdom, dissipline, and Conduct.
four of our new England States have been dissatisfied that we had not a Navy—that War commenced before sufficient preperation, and defence was provided—and as usual laid the blame upon the President, not having the Saveing British clause in our Constitution, that the King can do no wrong—these people many of them, formed a design to remove mr Madison—but where Should they find a Successor? alone they could not carry any one whom they Should bring forward. but if they could be joined by a sufficient number of the Republicans, they might possibly Succeed—the Vice President was recently Dead—he had a weight of Character, particularly in his own State. his Name, and the popularity of his Nephew de Wit Clinton might Succeed in his own State, and carry others with him. accordingly a coalition was formed between the Feds of N England and N york, with Such Republicans as were dissatisfied with the war, to remove mr Madison, and bring in mr Clinton—
They have however faild as we judge by the Electors who are chosen, much abuse and falshood has been as usual in circulation—I hope it will Subside with the Election I wrote Several Letters by mr Grays vessel, the Catharine, but She was Captured Soon after She saild and carried into Halifax. I wrote to you in June and in july by mr B Beal who sail’d for Liverpool in a Carteel
Since that I have not written. mr Gray has a vessel now going from N york to England as a Carteel. by her I Send this Letter. I hope you will take Some measures to return in the Course of the next Summer. I cannot but hope that a Sense of justice, of interest, or Some other Sense will opperate to bring our two Governments to an accommodation, that peace and harmony may be again restored to our Country—
I pray you to Present me affectionaly to my daughter, and Grandchildren, with my Love to Catharine—
The two Boys Send Duty and Love my own notice is So short that I cannot attend to their writing now. indeed I am not yet pleased with their proficiency in writing—
Heaven Bless and preserve You my dear Children—prays your affectionate Mother
Abigail Adams